Rosca, Inc. Pro Forma Condensed Combined Balance Sheet September 30, 2009 (Unaudited) Rosca, Inc. September 30, 2009 Secure Path Techonology, LLC. September 30, 2009 Pro Forma Adjustments Reference Pro Forma Combined September 30, 2009 Assets Current assets: Cash $331 $19,796 $20,127 Accounts receivable, net - 22,792 22,792 Other current assets - - - Total current assets 331 42,588 42,919 Notes receivable - 125,337 125,337 Property and equipment, net - 819,874 819,874 Prepaid license fees - 212,336 212,336 Other - 217,809 217,809 Intangible assets and goodwill - - 7,562,872 [1] 7,562,872 Total Assets $331 $1,417,944 $8,981,147 Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $5,980 $342,836 348,816 Accrued liabilities - 238,626 238,626 Notes payable to related parties - 746,482 746,482 Notes payable 37,940 178,936 216,876 Embedded derivative liability - 498,936 498,936 Total current liabilities 43,920 2,005,816 2,049,736 Commitment and contingencies - - - Total liabilities 43,920 2,005,816 2,049,736 Stockholders’ deficit: Common stock, $.001 par value 8,500 - (1,675) [1] 6,825 [2] Additional paid−in capital 21,500 - 6,972,675 [1] 6,998,175 4,000 [2] Membership interest - 11,715,413 (11,715,413) [1] - Accumulated deficit (73,589) (12,303,285) 12,303,285 [1] (73,589) Total shareholders’ equity (deficit) (43,589) (587,872) 6,931,411 Total Liabilities and Shareholders' Deficit $331 $1,417,944 $8,981,147 See accompanying notes Rosca, Inc. Pro Forma Condensed Combined Statement of Operations For the Three Months Ended September 30, 2009 (Unaudited) Rosca, Inc. Three Months Ended September 30, 2009 Secure Path Technology, LLC Three Months Ended September 30, 2009 Pro Forma Adjustments Reference Pro Forma Combined Sales $- $14,865 $14,865 Cost of sales - 157,207 157,207 Gross profit (loss) - (142,342) (142,342) Operating expenses: Selling and marketing - 11,149 11,149 General and administrative 4,372 385,887 390,259 Total operating expenses 4,372 397,036 401,408 Operating loss (4,372) (539,378) (543,750) Other income (expense): Interest expense - (37,096) (37,096) Interest income - 2 2 Change in fair value of derivatives - (132,516) (132,516) (4,372) (708,988) Income taxes - - Net loss $(4,372) $(708,988) $(713,360) Net loss per share $(0.00) $(0.10) Weighted average number of common shares outstanding 8,500,000 (1,675,000) [2] 6,825,000 See accompanying notes Rosca, Inc. Pro Forma Condensed Combined Statement of Operations For the Twelve Month Period Ended June 30, 2009 and the Year Ended June 30, 2009 for Rosca Inc. and Secure Path Technology, LLC., Respectively (Unaudited) Rosca, Inc. Twelve Months Ended June 30, 2009 Secure Path Technology, LLC Year Ended June 30, 2009 Pro Forma Adjustments Reference Pro Forma Combined Sales $- $122,792 $122,792 Cost of sales - 350,440 350,440 Gross profit (loss) - (227,648) (227,648) Operating expenses: Selling and marketing - 184,092 184,092 General and administrative 22,250 1,478,485 1,500,735 Total operating expenses 22,250 1,662,577 1,684,827 Operating loss (22,250) (1,890,225) (1,912,475) Other income (expense): Interest expense - (11,273) (11,273) Interest income - 6,790 6,790 Change in fair value of derivatives - (194,350) (194,350) (22,250) (2,089,058) (2,111,308) Income taxes - - - Net loss $(22,250) $(2,089,058) $(2,111,308) Net loss per share $(0.00) $(0.31) Weighted average number of common shares outstanding 8,500,000 (1,675,000) [2] 6,825,000 See accompanying notes NOTES TO UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL STATEMENTS Basis of presentation On February 10, 2010, Rosca Inc. (the “Company” or “Rosca”) closed a Plan of Merger and Reorganization Agreement (“Merger Agreement”), whereby it has acquired 100% of the outstanding equity interests of Secure Path Technology, LLC (“Secure Path”). Upon completion of the merger, Secure Path became a wholly-owned subsidiary of the Company. Consideration Paid: Fair value of common stock issues $6,975,000 Net liabilities assumed over assets acquired 587,872 $7,562,872 The preliminary estimated purchase price was determined based on the closing market price of the common stock issued immediately preceding the date of acquisition. The acquisition of Secure Path is being accounted for using the purchase method of accounting in accordance Accounting Standards Codification No. 805, “Business Combinations”, whereby the estimated purchase price has been allocated to tangible and intangible net assets acquired based upon preliminary fair values at the date of acquisition. Estimates for identifiable intangible asset are being determined based on valuations which have not been completed as of the date of this filing.Valuations require significant estimates and assumptions including, but not limited to, estimating future cash flows and developing appropriate discount rates. The preliminary fair values assigned to approximate their net book value. The remaining assets and liabilities are based upon their historical carrying value which approximates market value. The purchase price and fair value estimates for the purchase price allocations may be refined as additional information becomes available and valuations are completed. The following table summarizes the preliminary estimated fair values of the assets acquired and liabilities assumed at the date of acquisition. Cash $19,796 Accounts receivable, net 22,792 Notes receivable 125,337 Property and equipment, net 819,874 Prepaid license fees 212,336 Other 217,809 Intangible assets and goodwill 8,150,744 Accounts payable (342,836) Accrued liabilities (238,626) Notes payable to related parties (746,482) Notes payable (178,936) Embedded derivative liability (498,936) $7,562,872 The fixed assets are estimated to be depreciated from the date of acquisition with estimated useful lives ranging from three to five years. The estimated useful life of the intangible asset will be amortized over their respective estimated lives which will be determined upon completed of the purchase price allocation. Any resulting goodwill is not subject to amortization and the amount assigned to goodwill is not deductible for tax purposes. The unaudited pro forma condensed combined balance sheet was prepared assuming the transaction closed on September 30, 2009.The unaudited pro forma condensed combined statements of operations were prepared as if the transaction had taken place (i) at the beginning of Secure Path’s year ended June 30, 2009 and (ii) for the three month ended September 30, 2009.Since Rosca’s year end is December 31, the pro forma statement of operations for Rosca was prepared using the quarterly results beginning on July 1, 2008 through June 30, 2009.These statements should be read in conjunction with the historical consolidated financial statements and related notes in Rosca Inc.’s Annual Report on Form 10-K/A for the year ended December31, 2008 and the Quarterly Report on Form 10-Q for the three-month periods ended September 30, 2008, March 31, 2009 and June 30, 2009. The unaudited pro forma combined condensed statements of operations are not necessarily indicative of what the actual results of operations would have been had such transactions taken place at the beginning of the respective periods. We are providing this information to aid you in your analysis of the financial aspects of the transaction. The unaudited pro forma condensed combined financial statements described above should be read in conjunction with the historical financial statements of Rosca and Secure Path and the related notes thereto. The columns captioned “Rosca” represent the balance sheet of Rosca as of September30, 2009 and the related statements of operations for the twelve month period ended June 30, 2009 and for the three months ended September 30, 2009. The columns captioned “Secure Path” represent the balance sheet of Secure Path as of June 30, 2009 and the related statements of operations for the year ended June 30, 2009 and for the three months ended September30, The unaudited pro forma combined condensed balance sheet and statements of operations have been prepared to give effect to the following pro forma adjustments which are deemed to be directly attributable to the transaction: 1. The acquisition of 100% of the outstanding membership interest of Secure Path through the issuance of 2,325,000 shares of Rosca’s common stock; 2. Cancellation of 4,000,000 shares of Rosca’s common stock from Christian Mancillas, Rosca’s former Chief Executive Officer.
